     Case 1:20-cv-00222-IMK Document 9 Filed 11/25/20 Page 1 of 3 PageID #: 842




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

PATRICK MICHAEL WRIGHT,
PATRICIA SUSAN WRIGHT,
DEBORAH ANN COX,
RICHARD L. ARMSTRONG,
DONALD R. REYNOLDS, and
DEBORAH L. WYCKOFF,

         Plaintiffs,

v.                                                                  Civil Action No. 1:20-CV-222
                                                                    Hon. Judge Irene M. Keeley
ANTERO RESOURCES CORPORATION,

         Defendant.

               DISCLOSURE STATEMENT PURSUANT TO Fed. R. Civ. P. 7.1
                                (Civil Action)

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Antero Resources

Corporation makes the following disclosure:

1.       Is the party a non-governmental corporate party?

                              YES           NO

2.       If the answer to Number 1 is “yes,” list below any parent corporation or state that there is
         no such corporation:

         There is no such corporation.

3.       If the answer to Number 1 is “yes,” list below any publically-held corporation that owns
         10% or more of the party’s stock or state that there is no such corporation:

         There is no such corporation.

         The undersigned party understands that under Rule 7.1 of the Federal Rules of Civil

Procedure, it will promptly file a supplemental statement upon any change in the information that

this statement requires.
 Case 1:20-cv-00222-IMK Document 9 Filed 11/25/20 Page 2 of 3 PageID #: 843




                                   /s/ W. Henry Lawrence
                                   W. Henry Lawrence (WV State Bar #2156)
                                   hank.lawrence@steptoe-johnson.com
                                   Amy M. Smith (WV State Bar #6454)
                                   amy.smith@steptoe-johnson.com
                                   Shaina D. Massie (WV State Bar #13018)
                                   shaina.massie@steptoe-johnson.com
STEPTOE & JOHNSON PLLC             400 White Oaks Boulevard
     Of Counsel                    Bridgeport, WV 26330
                                   (304) 933-8000

                                   Attorneys for Antero Resources Corporation




                                     2
  Case 1:20-cv-00222-IMK Document 9 Filed 11/25/20 Page 3 of 3 PageID #: 844




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of November 2020, I electronically filed the foregoing

“Disclosure Statement Pursuant to Fed. R. Civ. P. 7.1 of Antero Resources Corporation” with the

Clerk of the Court using the CM/ECF System, which will send notification of such filing to the

following CM/ECF participants:

                                     Samuel A. Hrko, Esquire
                                     Jonathan R. Marshall, Esquire
                                     Victor S. Woods, Esquire
                                     BAILEY & GLASSER, LLP
                                     209 Capitol Street
                                     Charleston, WV 25301

                                     William E. Ford III, Esquire
                                     FORD LAW OFFICE
                                     217 East Main St.
                                     Clarksburg, WV 26301

                                     Scott A. Windom, Esquire
                                     WINDOM LAW OFFICES, PLLC
                                     101 East Main Street
                                     Harrisville, WV 26362




                                                 /s/ W. Henry Lawrence




                                                3
12020616
